Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the bottom of said cylindrical hollow tube" in lines3-4.  There is insufficient antecedent basis for this limitation in the claim.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,646,398. Although the claims at both claims are directed to a device having an outer cylindrical cover, a cylindrical rechargeable vibrating core inside said outer cover and a sheath and a sheath encasing the outer cover.  The patented claims further include limitations directed to a liquid filled pocket and a ferric metal disc however the elimination of an element(s) and subsequent loss of their functions is considered to have be an obvious expedient to one of ordinary skill in the art (MPEP 2144.04(II)A).
Further pending claims 2-5 correlate to patented claims 5-8 and 13-16.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Standfest et al (2010/0268021).
Standfest et al discloses a device (Figure 3) having an outer cylindrical cover/tube (26), a cylindrical rechargeable vibrating core (36 enclosed in shell 38, 40 is inserted into the 
With regard to claim 6, the outer tube has an open end (28) and a closed end (16), see Figure 3.
With regard to claims 3 and 8, Standfest et al teaches ridges (14) that are considered to be a “textured”. 
With regard to claims 5 and 10, Standfest et al teaches that the device has a charging port (78) that can be plugged into a wall outlet to charge the device (paragraph [0039]).
With regard to claim 11, the vibrating core is removable in that it is inserted into hole 30 and there is nothing keeping it from being removable other than a friction fit.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standfest et al.
Standfest et al discloses the claimed device and the sheath is considered to be removable and/or replaceable since the sheath and outer cover are not sealed or secured to each other that would prevent removal or replacement.  While Standfest et al does not specifically disclose the sheath being 3 mm thick, this is considered to be an obvious expedient to one skilled in the art in that the courts . 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Standfest et al in view of Milton (2015/0174001).
Standfest et al discloses the claimed device and does teach using a rechargeable battery having a charging port (78) that is plugged into a wall outlet, however Standfest et al does not specifically teach a base charging unit detached from said charging port.
Milton discloses a similar vibrating device and teaches (Figure 3, paragraphs [0059]-[0060]) that it is well known to use a base charging unit plugged into a wall outlet to recharge the device.  Therefore a modification of Standfest et al such that the recharging unit includes a base unit would have been obvious in view of Milton which shows that such recharging base units are well known and commonly employed with such vibrating devices.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Squicciarini, Green and Howsam are cited to further show the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791